Citation Nr: 0217389	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to November 19, 1998, 
for service connection for gastroesophageal reflux disease, 
hiatal hernia, and peptic ulcer disease, based on clear and 
unmistakable error in a December 1955 rating decision.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Milwaukee, 
Wisconsin, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for peptic ulcer 
disease was denied in a December 1955 rating decision; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.

2.  The evidence does not show that the December 1955 rating 
decision failed to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
does not contain undebatable error but for which had it not 
been made, would have manifestly changed the outcome of the 
decision. 

3.  The veteran's request to reopen his claim for service 
connection for peptic ulcer disease was received on November 
19, 1998.  


CONCLUSIONS OF LAW

1.  The December 1955 rating decision which denied 
entitlement to service connection for peptic ulcer disease 
is final.  38 U.S.C.A. § 7105 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.105(a) (2002).

2.  The December 1955 rating decision does not contain clear 
and unmistakable error.  38 U.S.C.A. §§ 1110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.80, (1946); 38 C.F.R. §§ 
3.105(a), 3.303(b) (2002).

3.  The earliest possible effective date for service 
connection for gastroesophageal reflux disease, hiatal 
hernia, and peptic ulcer disease is November 19, 1998.  
38 C.F.R. § 3.400(q)(1)(ii) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective 
date prior to November 19, 1998, for service connection for 
gastroesophageal reflux disease, hiatal hernia, and peptic 
ulcer disease.  He notes that he was treated for stomach 
problems during active service, and that this is reflected 
in his service medical records.  The veteran also notes that 
he was found to have peptic ulcer disease several years 
after discharge from active service.  He believes that the 
December 1955 rating decision was in error because it did 
not note the service medical records which show 
hospitalization in service for a stomach disability, and 
because the conclusion of the rating decision that there was 
no relationship between the stomach complaints in service 
and the peptic ulcer found in 1955 was a medical opinion 
that could not be offered by a lay person.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001) (VCAA); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The Board finds 
that these duties have both been met.  

After receiving notice of the denial of his claim for an 
earlier effective date for service connection for 
gastroesophageal reflux disease, hiatal hernia, and peptic 
ulcer disease, the veteran submitted a notice of 
disagreement.  He was provided with a statement of the case 
in December 2000, and supplemental statements of the case in 
July 2001 and July 2002.  These provided the veteran with 
the laws and regulations governing the establishment of 
effective dates, and clear and unmistakable error.  They 
also explained the reasons and bases for the continued 
denial of the veteran's claim.  The July 2002 supplemental 
statement of the case contained the provisions of the VCAA, 
as well as case law pertinent to the veteran's claim.  The 
Board concludes that the discussions of the statement of the 
case and the supplemental statements of the case informed 
him of the manner of evidence required to prevail in his 
claim, and that VA's notification requirements have been 
met.  The Board notes that the veteran offered testimony 
regarding his claim at a personal hearing conducted in 
February 2002.  He has also been provided with the 
opportunity to submit additional statements and evidence.  
However, the Board notes that it is the nature of this claim 
that it will be determined on the evidence that was 
considered in the 1955 rating decision.  The Board must 
conclude that the duty to assist has been completed.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The record indicates that entitlement to service connection 
for a peptic ulcer was denied in a December 1955 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights by letter in December 
1955.  He did not submit a notice of disagreement with this 
decision.  Therefore, the December 1955 rating decision is 
final, and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made." see Olson v. 
Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior . . . 
decision. Russell, 3 Vet. App. at 314; see Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, VA's failure to apply correct statutory 
and regulatory provisions to the correct and relevant facts.  
See generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of persuasion 
before the Court in a claim of clear and unmistakable 
error).

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).

The laws and regulations concerning service connection state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  These 
laws and regulations are essentially the same as they were 
at the time of the December 1955 rating decision.  See 
38 C.F.R. § 3.80 (1946).

The evidence considered by the December 1955 rating decision 
included the veteran's service medical records, as well as 
statements from the veteran's private doctor, and the report 
of a VA examination conducted in November 1955.  

The service medical records show that the veteran was 
admitted to a hospital in October 1944.  The diagnoses were 
enteritis, acute; catarrahal, cause undetermined; and 
stomatitis, acute, cause undetermined.  Undated records note 
that the veteran was experiencing diarrhea and abdominal 
pains.  He was said to have experienced attacks of loose 
bowel movements for the past several years.  Other October 
1944 records show that the veteran had abdominal tenderness.  

November 1944 records show that the veteran continued to be 
seen for abdominal complaints.  These records contain a 
diagnosis of acute enteritis, moderately severe, cause 
undetermined.  Other November 1944 records indicate that the 
veteran was to have repeated gastrointestinal examinations, 
and a proctoscopy.  A report of a barium enema was contained 
in the service medical records, and was negative.  All tests 
were negative, and the examiner said that a nonorganic 
disease was evident.  A neuropsychiatric consultation was 
scheduled.  

Additional November 1944 records show that an examiner found 
that the veteran had mild anxiety with gastrointestinal 
conversion symptoms.  The impression was anxiety state, 
mild.  

The veteran was seen for gastroenteritis in February 1945.  

A May 1945 examination was negative for stomach complaints, 
and does not contain a diagnosis of peptic ulcer disease. 

The veteran's January 1946 discharge examination was 
negative for a history or diagnosis of peptic ulcer disease, 
and was also negative for a history or diagnosis of any 
other disability of the digestive system.  

The post service medical records include an August 1955 
statement from R.G.H., M.D.,  He stated that the veteran had 
presented with a history of long standing stomach trouble 
dating back to active service.  X-ray studies conducted in 
1950 and 1952 had resulted in the impression of a duodenal 
ulcer.  The veteran had experienced a hemoptysis of bright 
red blood in May 1955.  An X-ray study conducted at that 
time revealed a possibility of a duodenal or gastric ulcer.  

An affidavit was received from R.G.H., M.D., in October 
1955.  He said that he had first treated the veteran for his 
stomach complaints in August 1950.  The history given by the 
veteran was of hospitalization for the same condition in 
1944 during active service.  He said that he was told by an 
Army doctor that the lining of his stomach was eaten out.  
After discharge in 1946, the veteran reported that he had 
various episodes of burning in the stomach and throat.  The 
doctor said that an X-ray study conducted in August 1950 had 
resulted in a diagnosis of duodenal ulcer without 
obstruction.  The veteran had remained fairly free of 
symptoms until May 1955.  

The veteran was afforded a VA examination in November 1955.  
The history of his treatment in service was noted, as was 
his post service treatment by a private doctor.  Following 
the examination, the diagnosis was peptic ulcer. 

The December 1955 rating decision stated that the service 
medical records show treatment for a condition diagnosed as 
stomatitis.  The affidavit from R.G.H., M.D., that indicated 
the veteran had been treated for duodenal ulcer in 1950 was 
noted.  The VA examination was said to have revealed a 
peptic ulcer.  The decision found that no relationship was 
shown to exist between the stomach condition for which the 
veteran was treated while in service, and his presently 
diagnosed ulcer.  Stomatitis was considered to be an acute 
and transitory condition.  Service connection for a peptic 
ulcer was denied as it was not incurred or aggravated during 
service.  

After careful review of the veteran's contentions, the 
evidence of record in December 1955, and the pertinent laws 
and regulations, the Board is unable to find that the 
December 1955 rating decision contains clear and 
unmistakable error.  There is no indication that the correct 
facts as known at that time were not before the adjudicator, 
or that the relevant laws were misapplied. 

The veteran contends that the December 1955 rating decision 
did not consider all of the service medical records because 
his hospitalization in service was not specifically noted.  
However, the rating decision does state that the veteran was 
treated in service for stomatitis, which is the disorder 
that resulted in his hospitalization.  Therefore, although 
the fact that the veteran was hospitalized was not cited, 
the records of his hospitalization must have been reviewed 
in order to obtain the information regarding stomatitis.  
Furthermore, while a rating decision must consider all the 
evidence, is not required to discuss each item of evidence, 
and failure to do so is not clear and unmistakable error.  
All the evidence contained in the claims folder at the time 
of a decision may be presumed to have been reviewed.  
Gonzales v. West, 218, F.3d, 1378 (Fed. Cir. 2000).  
Therefore, the failure to specifically note that the veteran 
was hospitalized in service for his complaints does not 
constitute clear and unmistakable error.  

The veteran has also contended that the finding of the 
rating decision stating that there was no relationship 
between the stomach condition treated in service and his 
current peptic ulcer disease was an impermissible medical 
statement by a lay person.  However, the Board finds that 
this was not a medical conclusion, but a legal conclusion 
based on the evidence of record in 1955.  The service 
medical records do not contain a diagnosis of peptic ulcer 
disease, but attributes his complaints to anxiety with 
gastrointestinal conversion symptoms.  Furthermore, although 
both the statements from R.G.H., M.D., and the November 1955 
VA examination report note treatment for stomach complaints 
in service with continued complaints after service, neither 
the veteran's private doctor or the November 1955 VA 
examiner specifically opined that the veterans' current 
peptic ulcer disease was the same disability for which he 
was treated during active service.  Therefore, as there was 
no contrary medical opinion of record in December 1955, the 
conclusion of the rating decision was supportable, and not 
clearly and unmistakably erroneous.  

Basically, the Board finds that the veteran's contention 
regarding the conclusion of the December 1955 rating 
decision amounts to no more than a difference of opinion as 
to how the facts were interpreted in December 1955.  As 
noted above, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
The error must be undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  There is 
no indication that the incorrect evidence was before the 
decision maker, or that the laws and regulations were 
misapplied.  The fact that the veteran believes the evidence 
should have been interpreted differently does not constitute 
clear and unmistakable error, and there is no basis for an 
effective date for service connection for peptic ulcer 
disease based on the veteran's original claim or the 
December 1955 rating decision. 

The effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  In this case, the veteran's request to 
reopen his claim for service connection for peptic ulcer 
disease as received on November 19, 1998.  Entitlement to 
service connection was established in an April 2000 rating 
decision, with an effective date of November 19, 1998.  
Therefore, the effective date currently in effect is proper, 
and entitlement to an effective date prior to November 19, 
1998, is not warranted.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to November 19, 1998, 
for service connection for gastroesophageal reflux disease, 
hiatal hernia, and peptic ulcer disease, based on clear and 
unmistakable error in a December 1955 rating decision, is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

